DETAILED ACTION
This office action is in response to applicant’s filing dated June 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 31-33, 38, and 39 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 2, 2022.  Acknowledgement is made of Applicant’s amendment of claim 1.  Claims 2-30 and 34-37 were previously canceled. 
Applicants elected without traverse IBET762 as the bromodomain inhibitor species in the reply filed on January 5, 2021.  The requirement is still deemed proper.  Claim(s) 31 and 33 remain withdrawn.
Claims  1, 32 and 38-39 are presently under examination as they relate to the elected species:  IBET762.

Priority
The present application is a CON of US Application No 15/524,953 filed on May 5, 2017, which is a 371 PCT/US2015/059566 filed on November 6, 2015, which claims benefit of US Provisional Application Nos. 62/077,042 and 62/150,110 filed on November 7, 2014 and April 20, 2015, respectively.  The effective filing date of the instant application is November 7, 2014. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 2, 2022 and June 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 32 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villela et al. (Drugs, 2011, 71(12): 1537-1550, cited in a previous Office Action) in view of Albrecht et al (WO2012/075383 A2) and Gosmini et al (WO 2011/054553 A1).
Regarding claims 1 and 32, Villela teaches a method of treating acute myeloid leukemia with administration of an effective amount of alvocidib (page 1545, right column).
Villela does not teach the administration of the elected I-BET 762.
Albrecht teaches bromodomain inhibitor compounds and uses thereof (Title and abstract); a method for treating a bromodomain-containing protein-mediated disorder in a patient in need thereof comprising administering a BET inhibitor compound (claim 40), wherein the BET protein is BRD4 (claims 41 and 42); wherein the disorder is a proliferative disorder (claim 43) wherein the proliferative disorder is cancer (claim 44); wherein the cancer is acute myelogenous leukemia (claim 46).  Moreover, Albrecht teaches other therapies, chemotherapeutic agents or other anti-proliferative agents may be combined to treat cancer [00170]; in those compositions which comprise an additional therapeutic agent, that additional therapeutic agent and the provided compound may act synergistically; therefore, the amount of additional therapeutic agent in such compositions will be less than that required in a monotherapy utilizing only that therapeutic agent [00206].
Gosmini teaches benzodiazepine bromodomain inhibitor of formula (I) (Title, Abstract, claim 1): 

    PNG
    media_image1.png
    494
    638
    media_image1.png
    Greyscale

Compound 1 is equivalent to instantly claimed compound IBET762.  Moreover, Gosmini teaches bromodomain inhibitors may be useful in the treatment of cancer including hematological (such as leukaemia) (page 15, lines 10-11) and Compound 1 has pIC50 ≥ 6.0 in BRD4 assay (page 40, lines 12-13).  Thus, Gosmini teaches Compound 1 is a BET inhibitor that inhibits BRD4.  
As such, since Villela teaches a method of treating acute myeloid leukemia with administration of an effective amount of alvocidib, since Albrecht teaches a method of treating acute myeloid leukemia comprising administering a BET inhibitor which inhibits BRD4 protein in combination with a chemotherapeutic agent, and since Gosmini teaches that IBET762 is a BET inhibitor that inhibits BRD4 and is useful for treating leukemia, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia taught by Villela to further administer the BET inhibitor which inhibits BRD4 protein, Compound 1/IBET762 with an expectation of success, since the prior art establishes that BET inhibitors that inhibit BRD4 are useful for treating acute myeloid leukemia.  
Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to utilize the method of treating acute myeloid leukemia comprising administering alvocidib as taught by Villela to further comprise a BET inhibitor, Compound 1/IBET762 as taught by Albrecht and Gosmini.  One would have been motivated to do so because alvocidib and bromodomain inhibits are each individually known to be effective for treating acute myeloid leukemia.  As such, one would have a reasonable expectation that the combination of alvocidib and IBET762 would be therapeutically effective for treating acute myeloid leukemia.

Regarding claims 38 and 39, Albrecht teaches If administered as part of a multiple dosage regimen, the two active agents may be submitted simultaneously, sequentially or within a period of time from one another normally within five hours from one another [0200].  Moreover, Gosmini teaches the compound of formula (I) and pharmaceutically acceptable salts thereof, and the other pharmaceutically active agent(s) may be administered together in a single pharmaceutical composition or separately and, when administered separately this may occur simultaneously or sequentially in any order (page 22, lines 15-18).  Furthermore, the administration sequentially or simultaneously is a matter well within the knowledge of the skilled artisan to determine how and what formulation combination and mode of administration will be appropriate for the patient.
Taken together, all this would result in the practice of the method of claims 1, 32, 38 and 39 with a reasonable expectation of success.


Claims 1, 32 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfax et al (US 2014/0140956 A1, published May 22, 2014) in view of Villela et al. (Drugs, 2011, 71(12): 1537-1550, cited in a previous Office Action) and Gosmini et al (WO 2011/054553 A1).
Fairfax teaches bromodomain inhibitor compounds  and their use in therapy (title and abstract); and compounds are BET (bromodomain and external domain) inhibitor compounds (claims 1 and 10).  Fairfax teaches a method for treating a cancer in a mammal comprising administering a bromodomain inhibitor compound (claim 16); wherein the cancer is acute myeloid leukemia ([0303] and Example 78 [0922]), wherein the BET inhibitor compound is administered in combination with another anticancer (claim 18), wherein the anticancer agent is alvocidib (claim 19).  Moreover, Fairfax teaches because of the potential synergy between BET inhibitors and other cancer therapy, BET inhibitors are combined with other therapies, chemotherapeutic agents, or antiproliferative agents to treat human cancer and other proliferative disorders, including flavopiridol (Alvocidib) [0304].
Fairfax does not explicitly teach the combination of BET inhibitor and alvocidib for treating acute myeloid leukemia or that the BET inhibitor compound is the elected, IBET-762.
However, Villela teaches a method of treating acute myeloid leukemia with administration of an effective amount of alvocidib (page 1545, right column).  Thus, one of ordinary skill in the art would have been motivated to select alvocidib from the list of anticancer agents taught by Fairfax since it was known in the art that alvocidib was useful for treating acute myeloid leukemia.
Moreover, Gosmini teaches benzodiazepine bromodomain inhibitor of formula (I) (Title, Abstract, claim 1): 

    PNG
    media_image1.png
    494
    638
    media_image1.png
    Greyscale

Compound 1 is equivalent to instantly claimed compound IBET762.  Moreover, Gosmini teaches bromodomain inhibitors may be useful in the treatment of cancer including hematological (such as leukaemia) (page 15, lines 10-11).
Since Fairfax and Villela suggest a method of treating acute myeloid leukemia comprising administering alvocidib with a BET inhibitor, and since Gosmini teaches that compound 1/IBET762 is a BET inhibitor, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any BET inhibitor) for another (compound 1/IBET762) with an expectation of success, since the prior art establishes that both function in similar manner.

Regarding claims 38 and 39, Moreover, Gosmini teaches the compound of formula (I) and pharmaceutically acceptable salts thereof, and the other pharmaceutically active agent(s) may be administered together in a single pharmaceutical composition or separately and, when administered separately this may occur simultaneously or sequentially in any order (page 22, lines 15-18).  Furthermore, the administration sequentially or simultaneously is a matter well within the knowledge of the skilled artisan to determine how and what formulation combination and mode of administration will be appropriate for the patient.
Taken together, all this would result in the practice of the method of claims 1, 32, 38 and 39 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
The combination of alvocidib, or a pharmaceutically acceptable salt thereof, and a bromodomain inhibitor set forth in Claims 1, 32, 38 and 39 is not obvious to try in view of the cited combinations, and the cited combinations do not overcome the teachings of Bradner (previously cited by the Office) with respect to the unpredictability of combining alvocidib and an additional agent. Therefore, there is also no reasonable expectation of successfully arriving at the subject matter of amended Claim 1 in view of the art.  Villela review developments in the treatment of AML, and disclose that alvocidib has been used to treat relapsed/refractory or de novo AML with a combination regimen named FLAM.  Albrecht disclose bromodomain inhibitors, and compositions comprising a bromodomain inhibitor and an additional therapeutic agent.  Albrecht et al. do not identify alvocidib as an additional therapeutic agent, but do disclose that the provided compounds may be combined with compounds that inhibit the activity of members of the cyclin-dependent kinase (CDK) family. Albrecht does not provide any teaching or suggestion as to preferred combinations.  Fairfax et al. disclose bromodomain inhibitors, and state that various therapeutic agents can be combined with the inhibitors in cancer treatment "because of potential synergy or additive effects." Fairfax et al. at paragraph [00304], emphasis added. In Fairfax et al., alvocidib appears as an additional therapeutic agent in a list of 48 agents, none of which is distinguished from any other by Fairfax et al. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Villela teaches a method of treating acute myeloid leukemia with administration of an effective amount of alvocidib.  As set forth above, Albrecht teaches a method of treating acute myeloid leukemia comprising administering a BET inhibitor which inhibits BRD4 protein in combination with a chemotherapeutic agent.  Gosmini teaches that IBET762 is a BET inhibitor that inhibits BRD4 and is useful for treating leukemia.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia taught by Villela to further administer the BET inhibitor which inhibits BRD4 protein, Compound 1/IBET762 with an expectation of success, since the prior art establishes that BET inhibitors that inhibit BRD4 are useful for treating acute myeloid leukemia.  Moreover, as set forth above, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to utilize the method of treating acute myeloid leukemia comprising administering alvocidib as taught by Villela to further comprise a BET inhibitor, Compound 1/IBET762 as taught by Albrecht and Gosmini.  One would have been motivated to do so because alvocidib and bromodomain inhibits are each individually known to be effective for treating acute myeloid leukemia.  As such, one would have a reasonable expectation that the combination of alvocidib and IBET762 would be therapeutically effective for treating acute myeloid leukemia.


	
	Applicant argues:
Gosmini disclose IBET762, and state that it may be used in combination with other therapeutic agents. Gosmini do not identify alvocidib as a potential other therapeutic agent. The cited combinations each present a myriad number of equivalent selections that must be traversed to arrive at the subject matter of Applicant's amended claims, and no guidance, such as data, to guide a person of ordinary skill in the art to make any particular selection over any of the other possible selections. The combination of Villela et al. in view of Albrecht et al. and Gosmini et al. requires at least four layers of selection, one from a class of 30, one from a class of 13, one from a class of 10, and a final one, which is completely unguided, from the state of the art to arrive at alvocidib. The combination of Fairfax et al. in view of Villela et al. and Gosmini et al. requires the selection of alvocidib from a list of 48 agents.  The cited art does not present a finite, easily traversed number of potential solutions from which a person of ordinary skill in the art might choose to use alvocidib and IBET762 together to treat AML with a reasonable expectation of success. Accordingly, the cited combinations do not support an obvious to try rationale or a conclusion of obviousness. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention.  In the instant case, as set forth above, Fairfax and Villela suggest a method of treating acute myeloid leukemia comprising administering alvocidib with a BET inhibitor.  As set forth above, Gosmini teaches that compound 1/IBET762 is a BET inhibitor.  As set forth above, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any BET inhibitor) for another (compound 1/IBET762) with an expectation of success, since the prior art establishes that both function in similar manner.


Applicant argues:
The cited combinations do not establish the requisite reasonable expectation of success. Villela et al. do not suggest combining alvocidib and a bromodomain inhibitor, let alone IBET762, or disclose any data for a combination involving alvocidib and a bromodomain inhibitor. Albrecht et al., Fairfax et al. and Gosmini et al. do not disclose any data for combinations of a bromodomain inhibitor and an additional therapeutic agent, let alone alvocidib. Thus, none of the cited references provide any substantiation for the statements in Albrecht et al. and Fairfax et al. that the combination of a bromodomain inhibitor and an additional therapeutic agent does, in fact, produce a synergistic effect, an effect traditionally treated as unexpected and, therefore, requiring more than merely aspirational statements. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304.  In the instant case as set forth above, as set forth above, since Fairfax and Villela suggest a method of treating acute myeloid leukemia comprising administering alvocidib with a BET inhibitor, and since Gosmini teaches that compound 1/IBET762 is a BET inhibitor, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any BET inhibitor) for another (compound 1/IBET762) with an expectation of success, since the prior art establishes that both function in similar manner.


Applicant argues:
Bradner disclose data for combinations of bromodomain inhibitors and other chemotherapeutic drugs, such as alvocidib. Table 1 of Bradner et al. summarizes the average combination index (CI) values of certain drug combinations in various lymphoma cell lines, and shows that combinations of alvocidib exhibited unpredictable effects in lymphoma. For example, the combination of JQ1, a bromodomain inhibitor, and alvocidib was synergistic in six of the 10 lymphoma cell lines tested (DHL4, DHL6, DHL7, LY4, LY3 and HBL1), and antagonistic in four of the 10 lymphoma cell lines tested (Toledo, Raji, Ca46 and L428). In fact, the combination of JQ 1 and alvocidib was only synergistic in diffuse large B-cell lymphoma (DLBCL)-derived cell lines (DHL4, DHL6, DHL7, LY4, LY3 and HBL1), and was antagonistic in all other types of lymphoma represented in the screen, including Burkitt's lymphoma (Raji and Ca46) and Hodgkin's lymphoma (L428). Inexplicably, the combination of JQ 1 and alvocidib was also antagonistic in the DLBCL cell line Toledo. Thus, the combination of JQ1 and alvocidib demonstrated synergism in just one out of three (33%) lymphoma types tested.  The combination of alvocidib and ABT263, an anti-apoptotic agent, was synergistic in three of the six DLBCL cell lines tested (DHL4, DHL6 and Toledo), and antagonistic in three of the six DLBCL cell lines tested (DHL7, Ly3 and HBL 1). The combination of alvocidib and obatoclax, another anti-apoptotic agent, was synergistic in three of the 10 cell lines tested, including two DLBCL cell lines (Tolero and Ly3) and one Burkitt's lymphoma cell line (Ca46), additive in two of the 10 cell lines tested (DHL4 and DHL6), and antagonistic in five of the 10 cell lines tested, including three DLBCL cell lines (DHL7, LY4 and HBL1), one Burkitt's lymphoma cell line (Raji) and the Hodgkin's lymphoma cell line (L428).  Bradner et al. establish that the effect of combining alvocidib with another agent, even one known to be separately useful for the same purpose, is unpredictable, even across a relatively small subset of cancer types.  The disclosures of Villela et al., Albrecht et al. and Gosmini et al., or Fairfax et al., Villela et al. and Gosmini et al., which do not provide data to support such combinations, do not address or refute the uncertainty created by the disclosure of Bradner et al. and, therefore, do not supply a reasonable expectation of success in view of Bradner et al. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that the teachings of Bradner suggest that the combination of alvocidib and bromodomain inhibitor, JQ1, shows different effects in different cancer cell lines.  However, the data provided also shows that in some cancer cell lines the combination of alvocidib and bromodomain inhibitor shows a synergistic effect.  Thus, the data support that the combination of alvocidib and bromodomain inhibitor results in a synergistic effect.  The skilled artisan would readily recognize that different compounds with different structures would have different effects and may behave differently in biological systems (i.e. different cancer cell lines).  However, based on the teachings of Albrecht, which teaches BET inhibitors in combination with an additional therapeutic agent, that additional therapeutic agent and the provided compound may act synergistically, and Fairfax, which teaches because of the potential synergy between BET inhibitors and other cancer therapy, BET inhibitors are combined with other therapies, chemotherapeutic agents, or antiproliferative agents to treat human cancer and other proliferative disorders, including flavopiridol (Alvocidib), the skilled artisan would have a reasonable expectation that the combination of alvocidib and bromodomain inhibitor results in a synergistic effect when used to treat the disclosed cancers including, AML.


Applicant argues:
There are unexpected advantages associated with the claimed subject matter.  Applicant found that the combinations of alvocidib and OTX015, alvocidib and IBET762 and alvocidib and CPI-0610 demonstrate synergy in killing AML cells. Sommakia show that alvocidib synergized with each of the tested BRD4 inhibitors to improve cytotoxicity in the AML cell line.  Sommakia is evidence that combinations of alvocidib and the specific BRD4 inhibitors set forth in the claims, OTX015, IBET762 and CPI-0610, exhibited synergistic effects (CI < 1) in the vast majority of, and at a wide range of, tested concentrations.  The synergism in AML of each of the combinations tested in Sommakia et al. is not reasonably expected in view of the cited references, which do not test or even disclose combinations of alvocidib and a bromodomain inhibitor. The statements in Albrecht et al. and Fairfax et al. regarding synergy, without supporting data, are mere wishes and are insufficient to establish a reasonable expectation of synergy based on the cited art.  The synergism in AML of each of the combinations tested in Sommakia et al. is also unexpected in view of Bradner et al. As discussed herein, Bradner et al. establish the unpredictability of outcome associated with combinations of alvocidib and a second drug. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).  In the instant case, as set forth above, Albrecht teaches BET inhibitors in combination with an additional therapeutic agent, that additional therapeutic agent and the provided compound may act synergistically.  As set forth above, Fairfax teaches because of the potential synergy between BET inhibitors and other cancer therapy, BET inhibitors are combined with other therapies, chemotherapeutic agents, or antiproliferative agents to treat human cancer and other proliferative disorders, including flavopiridol (Alvocidib).  As set forth above, the skilled artisan would have a reasonable expectation that the combination of alvocidib and bromodomain inhibitor results in a synergistic effect when used to treat the disclosed cancers including, AML.

Conclusion
Claims 1, 32, 38, and 39 are rejected.
No claim is found to be allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628